Citation Nr: 9911134	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  93-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
gunshot wound to the lower lip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  This appeal arises from a May 1992 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  

In February 1995, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a June 1995 rating decision, in part, continued the prior 
denial of a compensable evaluation for residuals of a gunshot 
wound to the lower lip.

In August 1996, the issue of entitlement to a compensable 
evaluation for residuals of a gunshot wound to the lower lip 
case was again remanded for additional development.  
Subsequently, a July 1998 rating action continued the prior 
denial.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  The veteran's service connected residuals of a gunshot 
wound to the lower lip are manifested by a barely visible, 
asymptomatic, one-half inch scar, which does not cause more 
than slight disfigurement; the evidence does not establish 
that the scar is moderately disfiguring, or that it produces 
a marked and unsightly deformity of the lips; nor is the lip 
scar shown to be poorly nourished with repeated ulceration, 
tender and painful on objective demonstration; or productive 
of limitation of function of the body part which it affects.




CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
gunshot wound to the lower lip have not been met.  38 
U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, Codes 
7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

During combat in Belgium in December 1944, the veteran 
sustained an abrasion of the lower lip from a bullet which 
also caused a perforating bullet wound to the left shoulder.  
Service connection was granted in February 1968 for scar, 
residual of gunshot wound, lower lip.  A noncompensable 
evaluation was assigned from November 1967.  This evaluation 
has been continued in subsequent rating decisions.  The 
veteran contends that he is entitled to a compensable 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's lower lip scar is rated 
under Code 7800 which provides a noncompensable evaluation 
for a slight disfigurement.  Moderate disfigurement warrants 
a 10 percent evaluation, and where the record documents the 
presence of severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, a 30 percent disability evaluation is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7800 (1998).

A VA examination was conducted in October 1996.  The veteran 
reported no pain or problems from the scar.  On examination, 
there was a one-half inch linear scar in the lower lip in the 
central area at the mucosal-epidermal junction.  It was 
barely visible to the naked eye.  There was no tenderness or 
pain to palpation of the scar.  Cosmetic effects were 
described as essentially negative since the scar was barely 
visible.  There was no limitation of function of the lip.  
The diagnosis was asymptomatic scar formation, lower lip.  
The examiner noted that there was normal function and no 
pathology of the lower lip.

The medical evidence demonstrates that the veteran's lower 
lip scar is asymptomatic and barely visible to the naked eye.  
Thus, the examination findings do not provide a basis for a 
compensable evaluation.  The evidence does not establish that 
the scar is moderately disfiguring, or that it produces a 
marked and unsightly deformity of the lips.  Nor is the lip 
scar shown to be poorly nourished with repeated ulceration, 
tender and painful on objective demonstration; or productive 
of limitation of function of the body part which it affects.  
38 C.F.R. Part 4, Diagnostic Codes 7800, 7803, 7804, and 7805 
(1998).  In fact, there were essentially no objective 
findings, except for the presence of a barely visible half-
inch scar.  The Board finds that the medical evidence 
demonstrates that the service connected lower lip scar does 
not approximate any applicable criteria for a compensable 
rating.  As the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (1998).


ORDER

A compensable evaluation for residuals of a gunshot wound to 
the lower lip is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

